DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-22 are pending in the application and are being examined herein.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 9 and 20 are objected to because of the following informalities:  
In line 2 of each claim, “a voltage” should read “the voltage” for consistency.
In line 3 of each claim, “a condition” should read “the condition” for consistency.
In line 4 of each claim, “an oxygen concentration” should read “the oxygen concentration” for consistency.
Appropriate correction is required.
Claims 10 and 21 are objected to because of the following informalities:  
In line 2 of each claim, “a limit current density A” should read “the limit current density A” for consistency.
In line 4 of each claim, “a limit current density B” should read “the limit current density B” for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 15-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15 recite the limitations “an outer side protective layer” and “an inner side protective layer” in lines 3-5 of each claim. It is unclear whether “an outer side protective layer” and “an inner side protective layer” are layers of the previously recited “two or more protective layers” in lines 2-3 of each claim. Claims 5-6 and 16-17 are rejected as dependent thereon.
Claims 5 and 16 recite the limitations “an outer side protective layer” and “an inner side protective layer” in lines 2-5 of the claim. It is unclear whether these recitations in claims 5 and 16 are the same as or different from the previously recited “an outer side protective layer” and “an inner side protective layer” in lines 3-5 of claims 4 and 15. Claims 6 and 17 are rejected as dependent thereon.
Claims 5 and 16 recite the limitation “an outermost layer” in line 3 of each claim. It is unclear what the outermost layer is formed outermost of. Claims 6 and 17 are rejected as dependent thereon.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-6, 8-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2011/0011152 A1) (provided in Applicant’s IDS filed on October 23, 2019) and further in view of Watanabe et al. (US 2017/0284958 A1), as evidenced by Applicant’s specification with respect to claims 1-3, 9-10, 12-14, and 20-21.
Regarding claim 1, Ito teaches a sensor element (a sensor element 110, Fig. 3, para. [0022]), the sensor element comprising:
a structural body comprising a solid electrolyte having oxygen ion conductivity (a plate-like element having a structure comprising a solid electrolyte layer 6 having oxygen ion conductivity, Fig. 3, para. [0025]);
an outer side electrode disposed on an outer surface of the structural body (an outer pump electrode 23 disposed on an outer surface of the plate-like element having a structure, Fig. 3, para. [0029]).
Ito is silent with respect to a porous protective layer covering the outer side electrode. However, Watanabe teaches a sensor element 101 including an element main body 101a that includes oxygen ion-conductive solid electrolyte layers and an outside pump electrode 23 on the upper surface of the solid electrolyte layer 6 (abstract, Fig. 4, para. [0034]) like that of Ito. Watanabe teaches a porous protective layer 90 formed of alumina that covers the element main body 101a and the outside pump electrode 23, wherein the porous protective layer 90 includes an outer protective layer 91 and an inner protective layer 92 (Fig. 4, para. [0025], [0034], [0064]-[0065]). Watanabe teaches Experimental Example 28 wherein the outer protective layer 91 
Modified Ito teaches an internal chamber provided inside the structural body (a gas circulation portion provided inside the plate-like element having a structure, wherein the gas circulation portion includes a gas introduction port 10, a buffer space 12, a first inner space 20, and a second inner space 40, Fig. 3, para. [0025]-[0026]); and
an inner side electrode disposed in the internal chamber (an inner pump electrode 22 disposed in the first inner space 20 of the gas circulation portion, Fig. 3, para. [0029]),
wherein the outer side electrode includes a substance (the outer pump electrode 23 comprises Pt, Fig. 3, para. [0029]).
The limitation “used in a gas sensor” is an intended use limitation. The limitations “detect an NH3 (ammonia) concentration of a gas to be measured,” “an ability to decompose NH3,” and “prevents release of the substance having the ability to decompose NH3 from the outer side electrode, while allowing oxygen to pass from the gas to be measured to the outer side electrode” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 
Examiner further notes that Modified Ito teaches that the sensor element 110 is used in an ammonia concentration detection sensor 100 (Fig. 2, para. [0024]), so the sensor element is capable of the recitation “used in a gas sensor.” Modified Ito also teaches that the sensor element 110 detects ammonia concentration of a measurement target gas (abstract, Fig. 1, para. [0009]), so the sensor element is capable of the recitation “detect an NH3 (ammonia) concentration of a gas to be measured.” Modified Ito also teaches that the outer pump electrode 23 comprises Pt (Fig. 3, para. [0029]), so the Pt is capable of the recitation “an ability to decompose NH3,” as evidenced by Applicant’s specification which discloses that Pt has the ability to decompose NH3 (see para. [0043], [0054], [0070]-[0072] of the instant US PGPub). Modified Ito also teaches the outer pump electrode 23 being covered by the outer porous alumina protective layer and the inner porous alumina protective layer (Ito, Fig. 3, para. [0029], Watanabe, Fig. 4, para. [0034], [0064]-[0065], see modification supra), so the inner and outer porous alumina protective layers are capable of the recitation “prevents release of the substance having the ability to decompose NH3 from the outer side electrode, while allowing oxygen to pass from the gas to be measured to the outer side electrode.” 
Regarding claim 12, Ito teaches a gas sensor (an ammonia concentration detection sensor 100, Fig. 2, para. [0024]) comprising:
a sensor element (a sensor element 110, Fig. 2, para. [0024]); and
a protective cover (a protective cover 120, Fig. 2, para. [0024]),
wherein the sensor element (the sensor element 110, Fig. 2, para. [0024]) comprises:
a structural body comprising a solid electrolyte having oxygen ion conductivity (a plate-like element having a structure comprising a solid electrolyte layer 6 having oxygen ion conductivity, Fig. 3, para. [0025]);
an outer side electrode disposed on an outer surface of the structural body (an outer pump electrode 23 disposed on an outer surface of the plate-like element having a structure, Fig. 3, para. [0029]).
Ito is silent with respect to a porous protective layer covering the outer side electrode. However, Watanabe teaches a sensor element 101 including an element main body 101a that includes oxygen ion-conductive solid electrolyte layers and an outside pump electrode 23 on the upper surface of the solid electrolyte layer 6 (abstract, Fig. 4, para. [0034]) like that of Ito. Watanabe teaches a porous protective layer 90 formed of alumina that covers the element main body 101a and the outside pump electrode 23, wherein the porous protective layer 90 includes an outer protective layer 91 and an inner protective layer 92 (Fig. 4, para. [0025], [0034], [0064]-[0065]). Watanabe teaches Experimental Example 28 wherein the outer protective layer 91 
Modified Ito teaches an internal chamber provided inside the structural body (a gas circulation portion provided inside the plate-like element having a structure, wherein the gas circulation portion includes a gas introduction port 10, a buffer space 12, a first inner space 20, and a second inner space 40, Fig. 3, para. [0025]-[0026]); and
an inner side electrode disposed in the internal chamber (an inner pump electrode 22 disposed in the first inner space 20 of the gas circulation portion, Fig. 3, para. [0029]),
wherein the outer side electrode includes a substance (the outer pump electrode 23 comprises Pt, Fig. 3, para. [0029]).
The limitations “detect an NH3 (ammonia) concentration of a gas to be measured,” “regulate inflow of the gas to be measured into the sensor element together with protecting the sensor element,” “an ability to decompose NH3,” and “prevents release of the substance having the ability to decompose NH3 from the outer side electrode, while allowing oxygen to pass from the gas to be measured to the outer side electrode” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the 
Examiner further notes that Modified Ito teaches that the sensor element 110 detects ammonia concentration of a measurement target gas (abstract, Fig. 1, para. [0009]), so the sensor element is capable of the recitation “detect an NH3 (ammonia) concentration of a gas to be measured.” Modified Ito also teaches that the protective cover 120 regulates the inflow of the measurement target gas into the sensor element 110 and protects the sensor element 110 (abstract, Fig. 2, para. [0009], [0024]), so the protective cover is capable of the recitation “regulate inflow of the gas to be measured into the sensor element together with protecting the sensor element.” Modified Ito also teaches that the outer pump electrode 23 comprises Pt (Fig. 3, para. [0029]), so the Pt is capable of the recitation “an ability to decompose NH3,” as evidenced by Applicant’s specification which discloses that Pt has the ability to decompose NH3 (see para. [0043], [0054], [0070]-[0072] of the instant US PGPub). Modified Ito also teaches the outer pump electrode 23 being covered by the outer porous alumina protective layer and the inner porous alumina protective layer (Ito, Fig. 3, para. [0029], Watanabe, Fig. 4, para. [0034], [0064]-[0065], see modification supra), so the inner and outer porous alumina protective layers are capable of the recitation “prevents release of the substance having the ability to decompose NH3 from the outer side electrode, while allowing oxygen to pass from the gas to be measured to the outer side electrode.” 
Regarding claims 2-3 and 13-14, Modified Ito teaches the porous protective layer (the outer alumina protective layer having a porosity of 25% and a thickness of 300 µm, and the inner alumina protective layer having a porosity of 50% and a thickness of 100 µm, Watanabe, Fig. 4, Table 3, see modification supra).
The limitations “regulating passage of oxygen from the gas to be measured to the outer side electrode,” “regulates a limit current density to be less than or equal to 270 µA/mm2, the limit current density being generated by oxygen ions flowing from the outer side electrode toward the inner side electrode at a time that a voltage of 500 mV is applied between the outer side electrode and the inner side electrode under a condition in which the gas to be measured has an oxygen concentration of 1000 ppm,” and “allows the passage of oxygen in an amount by which the limit current density flowing to the outer side electrode and the inner side electrode becomes greater than or equal to 15 µA/mm2” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional 
Examiner further notes that Modified Ito teaches the outer alumina protective layer having a porosity of 25% and a thickness of 300 µm, and the inner alumina protective layer having a porosity of 50% and a thickness of 100 µm (Watanabe, Fig. 4, Table 3, see modification supra), so the inner and outer porous alumina protective layers are capable of the recitations “regulating passage of oxygen from the gas to be measured to the outer side electrode,” “regulates a limit current density to be less than or equal to 270 µA/mm2, the limit current density being generated by oxygen ions flowing from the outer side electrode toward the inner side electrode at a time that a voltage of 500 mV is applied between the outer side electrode and the inner side electrode under a condition in which the gas to be measured has an oxygen concentration of 1000 ppm,” and “allows the passage of oxygen in an amount by which the limit current density flowing to the outer side electrode and the inner side electrode becomes greater than or equal to 15 µA/mm2,” as evidenced by Applicant’s specification which discloses that the porous protective layer is capable of the above recitations when it comprises an inner side protective layer constituted by an alumina porous body having a porosity of 20% to 50% and a thickness of 10 to 300 µm and an outer side protective layer constituted by an alumina porous body having a porosity of 10% to 25% and a thickness of 200 to 600 µm, without needing to provide an intermediate layer (see abstract, para. [0009], [0043], [0049]-[0052], [0064] of the instant US PGPub). 
The limitation “the gas to be measured has an oxygen concentration of 1000 ppm” is with respect to an article worked upon (the gas to be measured) and not a positively recited element of the sensor element. Inclusion of the material or article worked upon (the gas to be measured) by a structure (the sensor element) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claims 4 and 15, Modified Ito teaches wherein the porous protective layer comprises two or more protective layers of different porosities, a porosity of an outer side protective layer is smaller than a porosity of an inner side protective layer (the outer alumina protective layer having a porosity of 25% and the inner alumina protective layer having a porosity of 50%, Watanabe, Fig. 4, Table 3, see modification supra), and a thickness of the outer side protective layer is greater than a thickness of the inner side protective layer (the outer alumina protective layer having a thickness of 300 µm and the inner alumina protective layer having a thickness of 100 µm, Watanabe, Fig. 4, Table 3, see modification supra).
Regarding claims 5 and 16, Modified Ito teaches wherein the porous protective layer includes an outer side protective layer formed on an outermost layer and having a porosity of 10% to 25% (the outer alumina protective layer being an outermost layer of the sensor element 110 and having a porosity of 25%, Ito, Fig. 3, para. [0025], Watanabe, Fig. 4, Table 3, see modification supra), and an inner side protective layer formed on the outer side electrode and having a porosity of 20% to 50% (the inner alumina protective layer formed on the outer pump electrode 23 and having a porosity of 50%, Ito, Fig. 3, para. [0029], Watanabe, Fig. 4, Table 3, see modification supra). 
Regarding claims 6 and 17, Modified Ito teaches wherein a thickness of the outer side protective layer is 200 to 600 µm (the outer alumina protective layer having a thickness of 300 µm, Watanabe, Fig. 4, Table 3, see modification supra), and a thickness of the inner side protective layer is 10 to 300 µm (the inner alumina protective layer having a thickness of 100 µm, Watanabe, Fig. 4, Table 3, see modification supra). 
Regarding claims 8 and 18, Modified Ito teaches wherein the porous protective layer includes an inner side protective layer formed on the outer side electrode and having a porosity of 20% to 50% (the inner alumina protective layer having a porosity of 50% and formed on the outer pump electrode 23, Ito, Fig. 3, para. [0029], Watanabe, Fig. 4, Table 3, see modification supra).

Modified Ito is silent with respect to the porosity of the intermediate protective layer, and therefore fails to teach wherein the intermediate protective layer has a porosity of 25% to 80%. However, Watanabe teaches wherein the porosity of each of the protective layers is a result-effective variable. Specifically, Watanabe teaches that the porosity of each of the protective layers controls the waterproofing performance of the sensor element ([0015], [0017], [0070], [0092]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porosity of the intermediate protective layer of Modified Ito to be 25% to 80% through routine experimentation because doing so would yield the predictable desired waterproofing performance of the sensor element. 
Modified Ito teaches an outer side protective layer formed on the intermediate protective layer and having a porosity of 10% to 25% (the outer alumina protective layer having a porosity 
Modified Ito is silent with respect to the thickness of the intermediate protective layer, and therefore fails to teach wherein the intermediate protective layer has a thickness of 100 to 700 µm. However, Watanabe teaches wherein the thickness of each of the protective layers is a result-effective variable. Specifically, Watanabe teaches that the thickness of each of the protective layers controls the waterproofing performance of the sensor element ([0013], [0093], [0127]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the intermediate protective layer of Modified Ito to be 100 to 700 µm through routine experimentation because doing so would yield the predictable desired waterproofing performance of the sensor element.
Regarding claims 9-10 and 20-21, the limitations “when a voltage of 500 mV is applied between the outer side electrode and the inner side electrode under a condition in which the gas to be measured has an oxygen concentration of 1000 ppm, the limit current density flowing from the inner side electrode toward the outer side electrode is 0.5 to 3.0 µA/mm2” and “a ratio A/B between a limit current density A flowing from the outer side electrode toward the inner side electrode, and a limit current density B flowing from the inner side electrode toward the outer side electrode ranges from 10 to 300” are functional limitations. The Courts have held that 
Examiner further notes that Modified Ito teaches the outer alumina protective layer having a porosity of 25% and a thickness of 300 µm, and the inner alumina protective layer having a porosity of 50% and a thickness of 100 µm (Watanabe, Fig. 4, Table 3, see modification supra), and teaches the gas circulation portion including a gas introduction port 10, a buffer space 12, a first inner space 20, and a second inner space 40, and further including a first diffusion controlling unit 11, a second diffusion controlling unit 13, a third diffusion controlling unit 30, and a fourth diffusion controlling unit 45 (Fig. 3, para. [0026], [0037]), so the sensor element is capable of the recitations “when a voltage of 500 mV is applied between the outer side electrode and the inner side electrode under a condition in which the gas to be measured has an oxygen concentration of 1000 ppm, the limit current density flowing from the inner side electrode toward the outer side electrode is 0.5 to 3.0 µA/mm2” and “a ratio A/B between a limit current density A flowing from the outer side electrode toward the inner side electrode, and a limit current density B flowing from the inner side electrode toward the outer side electrode ranges from 10 to 300,” as evidenced by Applicant’s specification which discloses that the sensor element is capable of the above recitations when it comprises an inner side protective layer constituted by an alumina porous body having a porosity of 20% to 50% and a thickness of 10 to 300 µm and an outer side protective layer constituted by an alumina porous body having a 
The limitation “the gas to be measured has an oxygen concentration of 1000 ppm” is with respect to an article worked upon (the gas to be measured) and not a positively recited element of the sensor element. Inclusion of the material or article worked upon (the gas to be measured) by a structure (the sensor element) being claimed does not impart patentability to the claims. MPEP § 2115.
Regarding claims 11 and 22, Modified Ito teaches wherein the substance having the ability to decompose NH3 is Pt (platinum) (the outer pump electrode 23 comprises Pt, Fig. 3, para. [0029]).
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2011/0011152 A1) (provided in Applicant’s IDS filed on October 23, 2019) and further in view of Watanabe et al. (US 2017/0284958 A1), as evidenced by Applicant’s specification with respect to claims 1 and 12, as applied to claims 1 and 12 above, and further in view of Strassner et al. (US 2006/0137979 A1).
Regarding claims 7 and 19, Modified Ito is silent with respect to an area of the outer pump electrode, and therefore fails to teach wherein an area of the outer side electrode is 5 to 10 mm2. However, Strassner teaches a sensor element for determining gas components in gas mixtures (abstract) like that of Modified Ito. Strassner teaches that the major surface area of the external pump electrode 23 exposed to the gas mixture may have an area of 6 mm2 to 10 mm2 (para. [0011], [0039]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the area of the outer pump electrode of Modified Ito to be 6 mm2 to 10 mm2 as taught by Strassner because it avoids the occurrence of signal overshoot, obtains accurate measuring signals, and achieves high corrosion resistance (Strassner, para. [0008], [0011]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/V.T./            Examiner, Art Unit 1794       

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795